UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

SHAWN YOUNG,
Defendant.

x

x

 

 

USDC SDNY
DOCUMENT

DGC #:

ELECTRONICALLY FILED

 

DATE FILED:

 

 

|

 

 

 

 

efi

 

ORDER

06 CR. 495 (RMB)

A conference will be held in this matter at 12:00 noon on November 25, 2019 (500 Pearl

Street, Courtroom 17B). Counsel for the Government and for Mr. Young are directed to appear

for the conference. Defendant’s appearance is not required.

Dated: New York, New York
November 18, 2019

Febeard A. Srsess

RICHARD M. BERMAN, U.S.D.J.

 

 
